Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: no such recitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-16 and 22-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner understands Applicant’s intention to recite a processor as part of the claimed apparatus, wherein a focus ring replacement method is performed by the processer by executing a program stored in memory.  However, the claims do not clearly set forth this scenario and the fact that the processor executes a program stored in memory is necessary to properly structurally tie the claimed method steps to the claimed apparatus.  Nevertheless, in order to expedite examination the claims will be interpreted such that steps presently merely attributed to the processer are intended to be performed by the processer by executing a program stored in memory, as described in Applicant’s specification at page 10, for example.
Examiner also notes that presently the claim language includes method steps and a selection of features attributable to an article to be worked upon, some of which are linked to the method performed using, inter alia, the processor and some of which are not.  Any method step (or other non-apparatus structural feature) not clearly linked to the processor has been considered intended use.  For example, claim 1 does not include a method step attributed to the processor for transferring a substrate.  Nor do certain dependent claims link the processor to a certain type of substrate beyond intended use.
Correction and/or clarification is requested in the instances described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12-16, 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2015/0340209 to Koltonski in view of U.S. Patent Pub. No. 2016/0318184 to Lee et al. and U.S. Patent No. 6,225,233 to Seo.
Regarding claims 1, 6 and 22:  In Fig. 1 thereof, Koltonski et al. discloses a system/apparatus comprising:  a plasma processing apparatus including a process chamber (Figs. 1-4, 120/123), the process chamber including a mount table (130) that includes a substrate mounting surface (240) on which a substrate is placeable and a focus ring mounting surface (232) on which a first focus ring is placed; a transfer device (112); and a processer (176) configured to perform processing within the system.
Koltonski discloses use of an overall system controller/processor configured to control not only process chambers but also the transfer device and various other sub-systems and components of the apparatus and system (see, e.g. paras 13-16).  Furthermore, because of airlock (102) processing may take place without opening the process chamber to atmosphere, wherein processing includes the transfer device transferring the first focus ring into the process chamber without opening the process chamber to atmosphere (using 150); the transfer device transferring a second focus ring into the process chamber and placing the second focus ring on the focus ring mounting surface and the transfer device transferring the substrate into the process chamber.  Also see, e.g., para. 11.
However, Koltonski fails to disclose the processor is configured to control the transfer device to transfer the second focus ring or the first focus ring at a speed slower than a speed at which the substrate is transferred.
First, Examiner notes that there are only three options (a finite number of obviousness solutions) with respect to the aforementioned speed differentials—the first and second focus rings are transferred at speed slower than the substrate, the first and second focus rings are transferred at a 
Lee et al. disclose use of a processor configured to control a transfer device based on the identity and characteristics of a substrate being transferred by a transfer device in order to transfer the same as desired (see, e.g., paras. 29-71).  Examiner also notes that the substrate in Lee et al. may be of various types including not only an article worked upon but also a reticle (i.e. a component to be used in the apparatus for processing an article worked upon).
Thus, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s was effectively filed to have provided the processer also capable of controlling the transfer device to transfer the substrate and the first and second at desired relative speeds (whether slower, faster or the same) as taught by Lee et al.
Examiner also notes that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also see MPEP 2141 which discusses “choosing from a finite number of identified, predictable solutions with a reasonable amount of success” as a valid rationale to support rejections under 35 USC 103.
Finally, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Koltonski and Lee et al. disclose the system substantially as claimed and as described above.
However, Koltonski and Lee et al. fail to disclose the transfer device includes a pick at an end thereof having a plurality of protrusions that extend away from a main surface of the pick, the protrusions being spaced to retain an outer edge of the substrate therebetween and rest a bottom surface of a focus ring held thereby on top of the plurality of protrusions.  
Seo disclose a transfer device (14) includes a pick (17) at an end thereof having a plurality of protrusions (171) that extend away from a main surface of the pick, the protrusions being spaced to retain an outer edge of the substrate therebetween and rest a bottom surface of a ring held thereby on top of the plurality of protrusions, wherein protrusions provided on the pick forming recesses and the overall layout of the pick allow for transfer of a substrate and/or a ring without their deviation from a proper position (see, e.g., Figs. 4-9 and column 6, row 30 through column 10, row 37).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in modified Koltonski the transfer device includes a pick  at an end thereof having a plurality of protrusions that extend away from a main surface of the pick, the protrusions being spaced to retain an outer edge of the substrate therebetween and rest a bottom surface of a ring held thereby on top of the plurality of protrusions, wherein protrusions provided on the pick forming recesses and the overall layout of the pick allow for transfer of a substrate and/or a ring without their deviation from a proper position as taught by Seo.

With respect to claims 5 and 25-26, modified Koltonski disclose the system substantially as claimed and as set forth above.  Additionally, upper surfaces of the protrusions may be covered by the lower surface of one of the first focus ring and second focus ring when holding the one of the first focus ring and the second focus ring.  Also, a height differential between upper surfaces of the plurality of protrusions and a substrate worked upon by the apparatus can and will vary based on the overall characteristics of a substrate being worked by the system.  Examiner notes that the courts have ruled In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 12-14,  Koltonski discloses using the processor to determine whether the first focus ring needs to be replaced and performing the transfer thereof out of the process chamber based on one or more of a total amount of time for which radio-frequency (RF) power is supplied to the plasma processing apparatus, a total amount of RF power supplied to the plasma processing apparatus, a total amount of time for which RF power is applied to the plasma processing apparatus to perform a specific step, and a total amount of RF power supplied to the plasma processing apparatus to perform the specific step (see, e.g., paras. 15-16).
With respect to claim 15, Koltonski does not disclose the substrate and first focus ring being replaced together.  Thus, it only makes sense to determine replaceability as appropriate when no substrate is being processed.   Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 16, modified Koltonski would be capable of this intended use.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltonski, Lee et al. and Seo as applied to claims 1, 5-6, 12-16, 22 and 25-26 above, and further in view of U.S. Patent Pub. No. 2012/0176692 to Yamawaku et al.
Koltonski, Lee et al. and Seo disclose the system substantially as claimed and as described above.
However, Koltonski, Lee et al. and Seo fail to disclose the processor is configured to raise the first focus ring from the mount table when removing deposits from the substrate mounting surface.
Yamawaku et al. disclose raising a focus ring from /relative to a mount table (or other structures of the system) when removing deposits from, inter alia, a substrate mounting surface in order to easily remove deposits (see, e.g., abstract, paras. 27, 96-99).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have raised a focus ring from /relative to the mount table (or other structures of the system) in Koltonski, Lee et al. and Seo when removing deposits from, inter alia, a substrate mounting surface in order to easily remove deposits as taught by Yamawaku et al.

Claims  7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltonski and Lee et al. as applied to claims 1, 5-6, 12-16, 22 and 25-26 above, and further in view of U.S. Patent Pub. No. 2012/0247671 to Sugawara.
Regarding claim 7, Koltonski, Lee et al. and Seo disclose the system substantially as claimed and as described above.
However, Koltonski, Lee et al. and Seo fail to disclose first elevating pins that are configured to protrude from and retract into the mounting surface to pass and receive the substrate to and from the transfer device, and second elevating pins that are configured to protrude from and retract into the 
Sugawara teach providing first elevating pins (Fig. 4, 27) for the purpose of supporting a substrate and second elevating pins (28) for supporting a focus ring (see, e.g., para. 60).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed in Koltonski, Lee et al. and Seo in order to support the substrate and the first and second focus ring in as taught by Sugawara.
Regarding claim 16, Sugawara also teach that a time to replace a focus ring may be between lots (see, e.g., para. 85), such that it would have been further obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to use this as a time for replacement of a focus ring during use of the apparatus.

Claims 8-11 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koltonski, Lee et al. and Seo as applied to claims 1, 5-6, 12-16, 22 and 25-26 above, and further in view of U.S. Patent Pub. No. 2003/0168173 to Tamura.
Regarding claims 8-11 and 23:  Koltonski, Lee et al. and Seo disclose the system substantially as claimed and as described above.
However, Koltonski, Lee et al. and Seo fail to disclose a sensor configured to detect position of the second focus ring held on the transfer device, wherein the processor is configured to control the transfer device to place the second focus ring in a predetermined position on the focus ring mounting surface by compensating for a misalignment between the detected position of the second focus ring and a reference  position, wherein the sensor is configured to detect the position of the second focus ring based on a detection of an inner edge of the focus ring or the processor is configured is determine whether the second focus ring is on the transfer device based on whether the second focus ring is 
Tamura teaches providing a plurality of sensors (Fig. 5, sensors located at points A-C) configured to position of an article being introduced into a process chamber in order to detect and correct misalignment thereof such that accumulation of misalignment is prevented and precise placement thereof is enabled (see, e.g., abstract, paras. 2-12 and 34-42).  
Examiner notes that the Tamura does not explicitly teach sensing alignment of the first or second focus ring but as they are structures that may be transferred into a process chamber, it would be obvious to apply the sensing and alignment techniques of Tamura to the teachings of Koltonski, Lee et al. and Seo to the same effect.  It is also noted that Tamura teaches sensing leading edges, wherein a properly aligned focus ring will have two leading edges and thus be sensed twice.   The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a sensor as needed in Koltonski, Lee et al. and Seo in order to detect and correct misalignment of structures transferred to a process chamber such that accumulation of misalignment is prevented and precise placement thereof is enabled as taught by Tamura.
With respect to claim 24, Tamura senses position and time such that it would be capable of providing a waveform based on detection period.  As detailed above, a properly aligned focus ring will have two detection periods.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-16 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 2006/0137988 discloses substrate and focus ring replacement using sensors to assist.  US Patent Pub. 2006/0137988 discloses substrate and focus ring replacement using protrusions to assist.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716